

115 HR 2702 IH: SBIR Commercialization Assistance Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2702IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Lawson of Florida introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Small Business Act to establish a commercialization assistance pilot program under the
			 SBIR program, and for other purposes.
	
 1.Short titleThis Act may be cited as the SBIR Commercialization Assistance Act of 2017. 2.Commercialization Assistance Pilot ProgramSection 9 of the Small Business Act (15 U.S.C. 638) is amended by adding at the end the following new subsection:
			
				(tt)Commercialization assistance pilot programs
					(1)Pilot programs implemented
 (A)In generalExcept as provided in subparagraph (B), not later than one year after the date of the enactment of this subsection, a covered agency shall implement a commercialization assistance pilot program, under which an eligible entity may receive a subsequent Phase II SBIR award.
 (B)ExceptionIf the Administrator determines that a covered agency has a program that is sufficiently similar to the commercialization assistance pilot program established under this subsection, such covered agency shall not be required to implement a commercialization assistance pilot program under this subsection.
 (2)Percent of agency fundsThe head of each covered agency may allocate not more than 5 percent of the funds allocated to the SBIR program of the covered agency for the purpose of making a subsequent Phase II SBIR award under the commercialization assistance pilot program.
 (3)TerminationA commercialization assistance pilot program established under this subsection shall terminate on September 30, 2022.
 (4)ApplicationTo be selected to receive a subsequent Phase II SBIR award under a commercialization assistance pilot program, an eligible entity shall submit to the covered agency implementing such pilot program an application at such time, in such manner, and containing such information as the covered agency may require, including—
 (A)an updated Phase II commercialization plan; and (B)the source and amount of the matching funding required under paragraph (5).
						(5)Matching funding
 (A)In generalThe Administrator shall require, as a condition of any subsequent Phase II SBIR award made to an eligible entity under this subsection, that a matching amount (excluding any fees collected by the eligible entity receiving such award) equal to the amount of such award be provided from an eligible third-party investor.
 (B)Ineligible sourcesAn eligible entity may not use funding from ineligible sources to meet the matching requirement of subparagraph (A).
 (6)AwardA subsequent Phase II SBIR award made to an eligible entity under this subsection— (A)may not exceed the limitation described under subsection (aa)(1); and
 (B)shall be disbursed during Phase II. (7)Use of fundsThe funds awarded to an eligible entity under this subsection may only be used for research and development activities that build on eligible entity’s Phase II program and ensure the research funded under such Phase II is rapidly progressing towards commercialization.
 (8)SelectionIn selecting eligible entities to participate in a commercialization assistance pilot program under this subsection, the head of a covered agency shall consider—
 (A)the extent to which such award could aid the eligible entity in commercializing the research funded under the eligible entity’s Phase II program;
 (B)whether the updated Phase II commercialization plan submitted under paragraph (4) provides a sound approach for establishing technical feasibility that could lead to commercialization of such research;
 (C)whether the proposed activities to be conducted under such updated Phase II commercialization plan further improve the likelihood that such research will provide societal benefits;
 (D)whether the small business concern has progressed satisfactorily in Phase II to justify receipt of a subsequent Phase II SBIR award;
 (E)the expectations of the eligible third-party investor that provides matching funding under paragraph (5); and
 (F)the likelihood that the proposed activities to be conducted under such updated Phase II commercialization plan using matching funding provided by such eligible third-party investor will lead to commercial and societal benefit.
 (9)Evaluation ReportNot later than 3 years after the date of the enactment of this subsection, the Comptroller General of the United States shall submit to the Committee on Science, Space, and Technology and the Committee on Small Business of the House of Representatives, and the Committee on Small Business and Entrepreneurship of the Senate, a report including—
 (A)a summary of the activities of commercialization assistance pilot programs carried out under this subsection;
 (B)a detailed compilation of results achieved by such commercialization assistance pilot programs, including the number of eligible entities that received awards under such programs;
 (C)the rate at which each eligible entity that received a subsequent Phase II SBIR award under this subsection commercialized research of the recipient;
 (D)the growth in employment and revenue of eligible entities that is attributable to participation in a commercialization assistance pilot program;
 (E)a comparison of commercialization success of eligible entities participating in a commercialization assistance pilot program with recipients of an additional Phase II SBIR award under subsection (ff);
 (F)demographic information, such as ethnicity and geographic location, of eligible entities participating in a commercialization assistance pilot program;
 (G)an accounting of the funds used at each covered agency that implements a commercialization assistance pilot program under this subsection;
 (H)the amount of matching funding provided by eligible third-party investors, set forth separately by source of funding;
 (I)an analysis of the effectiveness of the commercialization assistance pilot program implemented by each covered agency; and
 (J)recommendations for improvements to the commercialization assistance pilot program. (10)DefinitionsFor purposes of this subsection:
 (A)Covered agencyThe term covered agency means a Federal agency required to have an SBIR program. (B)Eligible entityThe term eligible entity means a small business concern that has received a Phase II award under an SBIR program and an additional Phase II SBIR award under subsection (ff) from the covered agency to which such small business concern is applying for a subsequent Phase II SBIR award.
 (C)Eligible third-party investorThe term eligible third-party investor means a small business concern other than an eligible entity, a venture capital firm, an individual investor, a non-SBIR Federal, State or local government, or any combination thereof.
 (D)Ineligible sourcesThe term ineligible sources means the following: (i)The eligible entity’s internal research and development funds.
 (ii)Funding in forms other than cash, such as in-kind or other intangible assets. (iii)Funding from the owners of the eligible entity, or the family members or affiliates of such owners.
 (iv)Funding attained through loans or other forms of debt obligations. (E)Subsequent Phase II SBIR awardThe term subsequent Phase II SBIR award means an award granted to an eligible entity under this subsection to carry out further commercialization activities for research conducted pursuant to an SBIR program..
		